Citation Nr: 1214160	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  11-18 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a low back disability.

2.  Entitlement to a disability rating in excess of 10 percent for a left shoulder disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and a generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1981 to February 1982, and from June 2007 to July 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the RO that, in pertinent part, denied disability ratings in excess of 10 percent for service-connected bulging intervertebral disc of the lumbar spine, and in excess of 10 percent for service-connected degenerative joint disease of the left shoulder; and denied service connection for PTSD.  The Veteran timely appealed.

In November 2011, the Veteran testified during a hearing before the undersigned at the RO.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for PTSD and had been diagnosed with a generalized anxiety disorder, the issue on the title page reflects the expanded issue on appeal as a result of the Clemons decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for an acquired psychiatric disability, to include PTSD and a generalized anxiety disorder, is addressed in the REMAND portion of the decision below; and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the course of the rating period on appeal, the Veteran's bulging intervertebral disc of the lumbar spine has been manifested by a combined range of motion of the thoracolumbar spine beyond 120 degrees but less than 235 degrees, and by painful motion; ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.

2.  Throughout the course of the rating period on appeal, the Veteran has exhibited mild incomplete paralysis of the sciatic nerve of each lower extremity; moderate or severe incomplete paralysis, or complete paralysis has not been demonstrated.

3.  Throughout the course of the rating period on appeal, the Veteran's degenerative joint disease of the left shoulder has been manifested by constant pain and functional loss of the left (major) arm which more nearly approximates limited arm motion to shoulder level; arm motion limited to midway between side and shoulder level and ankylosis have not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for bulging intervertebral disc of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).

2.  Resolving all doubt in the Veteran's favor, the criteria for separate 10 percent disability evaluations for associated incomplete paralysis of the sciatic nerve of each lower extremity are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2011).

3.  Throughout the course of the rating action on appeal, the criteria for a 20 percent disability rating for degenerative joint disease of the left shoulder with functional impairment has been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a March 2010 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.  

In the March 2010 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal-reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show a worsening in severity of current symptoms would be helpful in substantiating the claims for an increased rating.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of left shoulder pain and low back pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A. 
 Low Back Disability

Service connection has been established for bulging intervertebral disc of the lumbar spine.  The RO has evaluated the Veteran's disability under Diagnostic Code 5243 as 10 percent disabling based on painful or limited motion of the thoracolumbar spine.  

Currently, spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following revised Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

The report of an October 2008 VA examination shows complaints of chronic low back pain, described as aching.  Examination at that time revealed no evidence of scoliosis or increased lordosis or kyphosis.

During a March 2009 VA examination, the Veteran reported constant and sharp low back pain and stiffness in the back at all times.  Range of motion of the thoracolumbar spine was to 70 degrees on flexion, to 15 degrees on extension, to 20 degrees on bending to the left and to the right, and to 30 degrees on rotation to the left and to the right.  Pain was noted at the extremes of each motion.  There was no additional weakness, fatigability, lack of endurance, or pain following repetitive use.  There was no muscle spasm, or guarding severe enough to result in an abnormal gait or an abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  X-rays revealed mild spondylolisthesis of L5 on S1 with spondylosis, most likely chronic.  The examiner noted mild-to-moderate functional loss or limitations, and subjective complaints of pain.  The examiner also noted that the Veteran worked full time, and reported no loss of time related to his low back disability.
 
MRI scans of the Veteran's lumbar spine, conducted in June 2009, revealed grade 1 anterolisthesis of L5 on S1 in this setting of bilateral par defects; and diffuse disc bulges at L3-L4 and L5-S1, with mild impingement on the right L5 nerve root.

During an April 2010 VA examination, the Veteran reported that he hurt his back while jumping out of a helicopter in Iraq.  He underwent physical therapy sessions, but denied any improvement.  On inspection, the Veteran had a normal gait and posture; his spine was symmetrical.  There was mild lumbar paravertebral spasm on palpation, and no bony tenderness.  Range of motion of the thoracolumbar spine was to 70 degrees without pain on flexion, and to 90 degrees with pain; to 20 degrees without pain on extension, and to 30 degrees with pain; to 30 degrees on bending to the left and right; and to 30 degrees on rotation to the left and right.  The examiner found no additional loss of motion due to pain, fatigue, weakness, stiffness, or lack of endurance following repetitive use.  Sensory examination was intact to light touch, vibratory, and monofilament testing.  Motor examination was 5/5 for both upper and lower extremities; reflexes were 2+, and Lasegue's sign was negative.  The diagnosis was herniated lumbar disc with nerve impingement; and mild-to-moderate functional impairment due to pain.

In February 2011, the Veteran complained of chronic low back pain, which radiated down both legs.   He denied any tingling or numbness in his lower extremities, and denied urinary or bowel incontinence.

In November 2011, the Veteran testified that he currently took medications for low back pain and wore a back brace; he also applied a little box unit, which helped strengthen the muscles in his back.  The Veteran also testified that he had limitations in bending over and in walking, because the pain was excruciating.  He again reported numbness and tingling sensation in his lower extremities, particularly on his left side.

In this case, throughout the appellate period, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 60 degrees.  Painful motion was noted.  Paravertebral spasm was also noted, and there was no ankylosis of the lumbar spine. The combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees.  No examiner found reversed lordosis or abnormal kyphosis.  His disability, thus, does not meet the criteria for a disability rating in excess of 10 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

In this regard, the Board has considered the Court's holding in Deluca.  As noted, the April 2010 examiner acknowledged that flexion was limited to 70 degrees without pain, and that extension was limited to 20 degrees without pain.  However, limitation of flexion to 70 degrees and of extension at 20 degrees still does not satisfy the criteria for an increased disability rating for the lumbar spine.  Furthermore, the VA examiner also found no additional loss of motion on repetitive use.  No examiner found weakness, fatigability, or incoordination.  For these reasons, the Board concludes that an increased disability rating is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.
  
The Board further notes that there is no record of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes throughout the appellate period.  Hence, there is no basis for a disability evaluation in excess of 10 percent for the Veteran's chronic lumbar strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Thus, the weight of the evidence is against the grant of a disability rating in excess of 10 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2011). While the Veteran provided testimony indicating that the symptomatology associated with his service-connected disability was severe, the objective findings consistently fail to show that his disability meets the criteria for an increased evaluation; and the Board concludes that those findings outweigh his lay assertions regarding severity.

In this case, the Veteran also has described some sensory deficit, primarily in the left lower extremity.  The Board finds the Veteran's testimony to be credible.

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

As noted above, there have been no reports of loss of reflexes or muscle atrophy.  No examiner has found significant neurological deficits.  There is, however, MRI evidence of obvious nerve root impingement.  Given the reports of daily sharp pain and the Veteran's credible testimony of radiating pain from his low back and into the knees, and resolving doubt in favor of the Veteran, separate 10 percent disability ratings are warranted for mild incomplete paralysis of the sciatic nerve of each lower extremity.  38 C.F.R. §§ 4.123, 4.124 (2011).  There is no indication that incomplete paralysis of the sciatic nerve of each lower extremity is more than mild throughout the appellate period to warrant disability ratings in excess of 10 percent.  While the Veteran is competent to describe radiating pain down each extremity to his knees, the consistent lack of significant objective findings weighs against granting separate ratings in excess of 10 percent for either lower extremity.

For the foregoing reasons, the Board finds that, throughout the appellate period, the preponderance of the evidence is against a disability rating in excess of 10 percent for orthopedic findings; and in favor of separate 10 percent disability evaluations for associated mild, incomplete paralysis of the sciatic nerve of each lower extremity.

B.  Left Shoulder Disability

Service connection has been established for degenerative joint disease of the left shoulder.  The RO has evaluated the Veteran's disability under Diagnostic Code 5003 as 10 percent disabling based on X-ray evidence of arthritis and painful motion of the left shoulder.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  In the instant case, the Veteran is left-handed; hence, his left shoulder is considered his major upper extremity.

As previously noted, degenerative joint disease is evaluated on the basis of limitation of motion.  Diagnostic Code 5003.  

Under Diagnostic Code 5201, a 20 percent evaluation is warranted for motion of the major arm limited to shoulder level.  A 30 percent rating is assignable for motion of the major arm limited to midway between the side and shoulder level.  A maximum 40 percent rating is assignable for the major upper extremity, when motion is limited to within 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The standard ranges of motion for shoulder abduction and forward elevation (flexion) are 180 degrees.  38 C.F.R. § 4.71, Plate I.

The report of an October 2008 VA examination shows complaints of a crushing sensation and pain in the left shoulder with pushups, described as aching.  Examination at that time revealed full range of motion of the left shoulder.  X-rays revealed minimal degenerative change.  The examiner noted mild functional impairment as a result of subjective complaints.

During an April 2010 VA examination, the Veteran reported experiencing a crunching sensation and pain with pushups while in active service in Iraq.  Since then, his left shoulder pain had worsened, and he was unable to do pushups.  The Veteran also reported difficulty with above-the-shoulder activities, due to pain.  He received physical therapy, but denied any improvement.  The Veteran reported difficulty with writing and typing at work, but denied taken time off from work due to left shoulder pain.  

Examination of the left shoulder in April 2010 revealed objective evidence of painful motion; and no evidence of edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  There was tenderness over the anterior and superior aspects of the joint.  Range of motion of the left shoulder was to 100 degrees on flexion, with pain at 100 degrees; to 120 degrees on abduction, with pain at 120 degrees; and to 90 degrees on internal and external rotation, with pain from 80 degrees to 90 degrees.  The examiner found that range of motion was limited by pain; but there was no additional loss of motion due to pain, fatigue, weakness, stiffness, or lack of endurance following repetitive use.  X-rays revealed no evidence of acute fracture or dislocation; the acromioclavicular joint was grossly unremarkable.  Degenerative changes were noted.

In November 2011, the Veteran testified that his left shoulder was always in pain, and that it occasionally locked up.  He testified that he could no longer do pushups, and could not play sports due to pain.  He also testified that he could not lift his left arm any higher than his shoulder, due to pain.

In this case, throughout the appellate period, the evidence shows that the Veteran's motion of the left arm has been limited by pain to approximately 120 degrees in abduction and to 100 degrees in forward flexion, which is slightly higher than shoulder level.  The Veteran also has reported constant pain in the left shoulder, and that such pain limits his movement.  Taking into account his lay assertions, particularly with respect to functional loss resulting from pain and other symptoms as contemplated by Deluca, the Board concludes that these symptoms approximate the criteria for a 20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The disability has been symptomatic and results in some dysfunction at shoulder level.

The evidence has not shown that the Veteran's motion of the left arm is limited to 25 degrees from his side during any examination.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  Nor is there evidence of ankylosis of the left shoulder or arm.  The Veteran can still move his left shoulder and arm, although limited by pain.  Even with consideration of functional factors, the Board finds that the Veteran's left shoulder disability does not meet or approximate the criteria for a disability evaluation in excess of 20 percent under Diagnostic Code 5201.

For the foregoing reasons, a 20 percent, but no higher, evaluation is warranted for the Veteran's left shoulder disability.

C.  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected bulging intervertebral disc of the lumbar spine and for degenerative joint disease of the left shoulder are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An increased evaluation for bulging intervertebral disc of the lumbar spine is denied.

Separate 10 percent disability ratings for associated mild, incomplete paralysis of the sciatic nerve of each lower extremity are granted, subject to the pertinent legal authority governing the payment of monetary awards.

A 20 percent disability rating for degenerative joint disease of the left shoulder with functional impairment is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

The Veteran claims that he has PTSD, and there are clinical assessments of PTSD of record.  

Service connection requires a current medical diagnosis of PTSD, medical evidence of a nexus between current symptomatology and the specific claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  

The Veteran's Form DD 214 indicates that he was awarded the Global War on Terrorism Service Medal and the Iraq Campaign Medal Campaign Star, among other awards and medals; and that his primary specialty was in automated logistics.  He served in Iraq from August 2007 to June 2008.  

During a May 2010 VA examination, the Veteran described his activities in Iraq; and indicated that he was responsible for ensuring that biomedical equipment in hospitals was working.  He was also part of a "Quick Response Team" that had to transport detainees.  The Veteran indicated that he was not in any direct firefights, but that he witnessed burned and badly injured service members and civilians.  The Veteran also reported that he was sent to Balad Air Base in Iraq for a one-month refresher course, which was in a very hostile area and received incoming mortar attacks.  The May 2010 examiner concluded that the Veteran did not identify specific stressors during which he felt actual or threatened death or serious injury to his person.  The May 2010 examiner commented that, while the Veteran did experience initial horror and helplessness at watching the injured in the hospital, the Veteran indicated that he would go back in an instant if he had the opportunity.  The Axis I diagnosis was anxiety disorder, not otherwise specified. 

In November 2011, the Veteran testified that he was exposed to traumatic events-i.e., burn victims, gunshot wounds, amputees, etc.-in Iraq several times daily.  He described the loss of a child who was his son's age, soldiers coming in with their limbs hanging, and insurgents who tried to attack him while being transported.  The Veteran also testified that he currently attended group and individual therapy sessions at a VA facility.

The Board is required to analyze the credibility and probative value of the evidence of record.  In general, the occurrence of an in-service stressor must be corroborated by other evidence in the record.  However, in Pentecost v. Principi, 16 Vet. App. 124, 128 (Vet. App. May 24, 2002), the Court held that, in order to show presence during a stressful event, evidence need not demonstrate that a veteran actually was present during the event if the evidence shows that his unit was present during the event.  Here, the Board is of the opinion that the nature of the Veteran's duties make it highly likely that he was exposed to several injured people while in service.  Thus, the Board concludes that the nature of those duties provide sufficient corroboration of the claimed in service stressors.

The Board is cognizant that a VA examination was conducted, which failed to yield a diagnosis of PTSD or other psychiatric disorder related to service.  However, given the treatment records associated with the claims file that doe suggest a diagnosis of PTSD is warranted, the Board finds that a clarifying examination is needed to determine whether the Veteran currently meets the criteria for a diagnosis of PTSD based on the in-service stressor(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder or Virtual VA file, treatment records for PTSD from the West Haven VA Medical Center, dated from May 2011 to present.  

2.  Schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary special studies or tests should be accomplished.  

The examiner should determine whether the Veteran currently suffers from PTSD related to his exposure to severely injured people in service.  If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is as likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


